42 F.3d 1385
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benjamin H. JONES, Petitioner Appellant,v.PEOPLE of the Commonwealth of Virginia, Respondent Appellee.
No. 94-6616.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 17, 1994.Decided:  Dec. 7, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Cynthia D. Kinser, Magistrate Judge.  (CA-91-585-R)
Benjamin H. Jones, Appellant Pro Se.  Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.
W.D.Va.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from an order denying his motions for bail and change of counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.*


2
We deny a certificate of probable cause to appeal and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.



*
 We deny Appellant's motions for appointment of counsel and for a subpoena duces tecum